 

Exhibit 10.2

 

EXCHANGE AGREEMENT

 

This Exchange Agreement (this “Agreement”) is made and entered into on December
[__], 2014, by and between Emerald Oil, Inc., a Delaware corporation (the
“Company”), and the undersigned holder (the “Holder”) of 2.00% Convertible
Senior Notes due 2019 (the “Convertible Notes”) issued by the Company.

 

RECITALS

 

WHEREAS, the Holder currently holds $[______] principal amount of the
Convertible Notes;

 

WHEREAS, the Holder desires to exchange $[______] of its Convertible Notes (the
“Exchange Notes”) for shares of the Company’s common stock, par value $0.001 per
share (“Common Stock”), on the terms and conditions set forth in this Agreement
(the “Exchange”);

 

WHEREAS, the Company desires to issue to the Holder that number of shares of the
Company’s Common Stock determined as set forth in Section 1.1(b) below in
exchange for the Convertible Notes in the Exchange;

 

NOW, THEREFORE, in consideration of the premises and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

ARTICLE I

Exchange

 

Section 1.1           Exchange and Sale of Convertible Notes for Common Stock.

 

(a)          Upon the terms and subject to the conditions of this Agreement, at
the Closing (as defined herein), the Company shall (i) issue, subject to Section
1.2 hereof, to the Holder, and the Holder agrees to accept from the Company, the
number of shares of Common Stock determined in accordance with the terms of
subsection (b) hereof in exchange for the Exchange Notes, and (ii) pay in cash
to the Holder any unpaid interest on the Exchange Notes being exchanged that has
accrued through the date of the Closing.

 

(b)          At the Closing, the Holder will receive a number of shares of
Common Stock calculated as $[______].

 

Section 1.2           Cancellation of Convertible Notes.  Pursuant to the
Indenture dated as of March 24, 2014 between the Company and U.S. Bank National
Association, as Trustee, governing the Convertible Notes (the “Indenture”), the
Holder hereby agrees that the aggregate principal amount and all accrued unpaid
interest on the Exchange Notes shall be cancelled on the completion of the
Exchange. The Holder acknowledges that the cancellation of the Exchange Notes
shall have the effects specified in the Indenture.

 

 

 

 

Section 1.3           Section 3(a)(9) Exchange.  In consideration of and for the
Exchange, the Company agrees to issue to the Holder the Exchange Shares. The
issuance of the Exchange Shares to the Holder will be made without registration
of such Exchange Shares under the Securities Act of 1933, as amended (together
with the rules and regulations thereunder, the “Securities Act”), in reliance
upon the exemption therefrom provided by Section 3(a)(9) of the Securities Act.
The Holder acknowledges that the Company is relying upon the truth and accuracy
of, and the Holder’s compliance with, its representations, warranties,
agreements, acknowledgments and understandings set forth herein in order to
determine the availability of such exemptions and the eligibility of the Holder
for the Exchange.

 

Section 1.4           Closing Mechanics.  The closing of the transactions
contemplated by this Agreement shall occur on 9:00 a.m., Central Standard Time,
three Scheduled Trading Days after the Averaging Period or at such other time on
the same date or such other date as the parties may agree in writing (such time
and date, the “Closing Date”). Prior to the Closing Date, Holder shall instruct
its broker or other participant in the Fast Automated Securities Transfer
Program of The Depository Trust Company (“DTC”) to transfer and deliver the
Exchange Notes to the Trustee for purposes of cancellation. On the Closing Date,
the Company will deliver the unpaid accrued interest to the Holder by wire
transfer, and the shares of Common Stock to be issued in the Exchange shall be
transmitted by the transfer agent of the Company to the Holder by crediting the
account of Holder’s prime broker with DTC through DTC’s Deposit/Withdrawal at
Custodian (“DWAC”) program. The Company acknowledges and agrees that the shares
of Common Stock to be issued to the Holder will not contain any restrictive
legend and will be freely transferable without restriction by the Holder
(assuming such Holder is not an affiliate of the Company).

 

Section 1.5           Conditions to Closing.

 

(a)          The obligation of the Holder hereunder to consummate the
transactions contemplated hereby at the Closing is subject to the satisfaction,
at or before the Closing Date, of each of the following conditions, provided
that these conditions are for the Holder’s sole benefit and may be waived by the
Holder at any time in its sole discretion by providing the Company with prior
written notice thereof:

 

(i)          The Company shall have caused its transfer agent to credit to
Holder or its designee the Exchange Shares;

 

(ii)         The Company shall have submitted an additional share listing
application for the Exchange Shares with the NYSE MKT on or prior to the Closing
Date and shall cause the Exchange Shares to be approved by the NYSE MKT for
listing on the Closing Date or as soon as practicable thereafter; and

 

(iii)        The representations and warranties of the Company in this Agreement
shall be true and correct in all material respects on and as of the Closing Date
with the same effect as if made on the Closing Date and the Company has complied
in all material respects with all the agreements and satisfied all the
conditions on its part to be performed or satisfied at or prior to the Closing
Date.

 

2

 

 

(b)          The obligation of the Company hereunder to consummate the
transactions contemplated hereby at the Closing is subject to the satisfaction,
at or before the Closing Date, of each of the following conditions, provided
that these conditions are for the Company’s sole benefit and may be waived by
the Company at any time in its sole discretion by providing the Holder with
prior written notice thereof:

 

(i)          The Holder shall have delivered, or caused to be delivered, to the
Company (x) the Exchange Notes being exchanged pursuant to this Agreement in
accordance with the written instructions of the Company and (y) all
documentation related to the right, title and interest in and to all of the
Exchange Notes, and whatever documents of conveyance or transfer may be
necessary or reasonably desirable to transfer to and confirm in the Company all
right, title and interest in and to (free and clear of any mortgage, lien,
pledge, charge, security interest, encumbrance, title retention agreement,
option, equity or other adverse claim thereto) the Exchange Notes.

 

(ii)         The representations and warranties of the Holder in this Agreement
shall be true and correct in all material respects on and as of the Closing Date
with the same effect as if made on the Closing Date and that the Holder shall
have complied in all material respects with all the agreements and satisfied all
the conditions on its part to be performed or satisfied at or prior to the
Closing Date.

 

ARTICLE II

Representations and Warranties of the Holder

 

The Holder hereby makes the following representations and warranties, each of
which is true and correct on the date hereof and the Closing Date and shall
survive the Closing Date and the transactions contemplated hereby to the extent
set forth herein:

 

Section 2.1           Existence and Power.

 

(a)          The Holder is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization and has the power,
authority and capacity to execute and deliver this Agreement, to perform its
obligations hereunder, and to consummate the transactions contemplated hereby.

 

(b)          The execution of this Agreement by the Holder and the consummation
by the Holder of the transactions contemplated hereby do not and will not
constitute or result in a breach, violation, conflict or default under any note,
bond, mortgage, deed, indenture, lien, instrument, contract, agreement, lease or
license to which the Holder is a party, whether written or oral, express or
implied, or any statute, law, ordinance, decree, order, injunction, rule,
directive, judgment or regulation of any court, administrative or regulatory
body, governmental authority, arbitrator, mediator or similar body on the part
of the Holder or on the part of any other party thereto or cause the
acceleration or termination of any obligation or right of the Holder, except for
such breaches, conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on the ability of the Holder to perform its obligations
hereunder. As used in this Agreement, the term “Material Adverse Effect” shall
mean a material adverse effect on the business, condition (financial or
otherwise), properties or results of operations of the party, or an event,
change or occurrence that would materially adversely affect the ability of the
party to perform its obligations under this Agreement which would limit the
Holder’s power to transfer the Exchange Notes hereunder.

 

3

 

 

Section 2.2           Valid and Enforceable Agreement; Authorization.  This
Agreement has been duly executed and delivered by the Holder and constitutes a
legal, valid and binding obligation of the Holder, enforceable against the
Holder in accordance with its terms, except that such enforcement may be subject
to (a) bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally, and (b)
general principles of equity.

 

Section 2.3           Title to Exchange Notes.  The Holder has good and valid
title to the Exchange Notes in the aggregate principal amount set forth in the
recitals to this Agreement, free and clear of any mortgage, lien, pledge,
charge, security interest, encumbrance, title retention agreement, option,
equity or other adverse claim thereto. The Holder has not, in whole or in part,
(i) assigned, transferred, hypothecated, pledged or otherwise disposed of the
Exchange Notes or its rights in such Exchange Notes, or (ii) given any person or
entity any transfer order, power of attorney or other authority of any nature
whatsoever with respect to such Exchange Notes which would limit the Holder’s
power to transfer the Exchange Notes hereunder. Holder’s representations in this
paragraph 2.3 are qualified in their entirety to the extent that Holder has
entered into any margin or prime brokerage account arrangements in the ordinary
course of business.

 

Section 2.4           Investment Decision.  The Holder is a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act
and was not organized for the purpose of acquiring the Exchange Shares. The
Holder is knowledgeable, sophisticated and experienced in business and financial
matters and has previously invested in securities similar to the Exchange
Shares. The Holder is able to bear the economic risk of its investment in the
Exchange Shares and is presently able to afford the complete loss of such
investment.

 

The Holder (or its authorized representative) has had the opportunity to review
the Company’s filings with the Securities and Exchange Commission (the
“Commission”), including, without limitation, the Company’s Annual Report on
Form 10-K for the year ended December 31, 2013; the Company’s Quarterly Reports
on Form 10-Q for the quarters ended March 31, 2014, June 30, 2014 and September
30, 2014; the Company’s current reports on Form 8-K filed on January 10, 2014,
February 13, 2014, March 17, 2014, March 19, 2014, March 24, 2014, June 12,
2014, September 4, 2014, September 12, 2014, October 7, 2014 and December 1,
2014; and the Company’s Proxy Statement filed on April 24, 2014 and supplemented
on May 8, 2014 (all of such filings with the Commission referred to,
collectively, as the “SEC Documents”). The Holder has had such opportunity to
ask questions of the Company and its representative and to obtain from
representatives of the Company such information as is necessary to permit it to
evaluate the merits and risks of its investment in the Company. The Holder has
independently, without reliance upon any representatives of the Company and
based on such information as the Holder deemed appropriate, made its own
analysis and decision to enter into this Agreement. The Holder has had the
opportunity to consult with its accounting, tax, financial and legal advisors to
be able to evaluate the risks involved in the Exchange pursuant hereto and to
make an informed investment decision with respect to such exchange.

 

4

 

 

The Holder acknowledges that the Company is relying on the truth and accuracy of
the foregoing representations and warranties in the offering of the Exchange
Shares to the Holder without having first registered the Exchange Shares under
the Securities Act.

 

Section 2.5           Affiliate Status.  The Holder is not, and has not been
during the preceding three months, an “affiliate” of the Company as such term is
defined in Rule 144 under the Securities Act.

 

Section 2.6           Professional Advice.  With respect to the tax, accounting
and other economic considerations involved in the Exchange, the Holder is not
relying on the Company or any of its affiliates, and the Holder has carefully
considered and has, to the extent the Holder believes such discussion is
necessary, discussed with the Holder’s professional legal, tax, accounting and
financial advisors the implications of the Exchange for the Holder’s particular
tax, accounting and financial situation.

 

Section 2.7           No Solicitation.  The Holder was not solicited by anyone
on behalf of the Company to enter into this transaction.

 

ARTICLE III

Representations, Warranties and Covenants of the Company

 

The Company hereby makes the following representations, warranties, and
covenants each of which is true and correct on the date hereof and shall survive
the date of the Closing and the transactions contemplated hereby to the extent
set forth herein.

 

Section 3.1           Existence and Power.

 

(a)          The Company is duly incorporated, validly existing and in good
standing under the laws of Delaware, with the requisite power and authority to
own and use its properties and assets and to carry on its business as currently
conducted. The Company has the requisite power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and consummate the
transactions contemplated hereby.

 

(b)          The execution of this Agreement by the Company and the consummation
by the Company of the transactions contemplated hereby (i) does not require the
consent, approval, authorization, order, registration or qualification of, or
filing with, any governmental authority or court, or body or arbitrator having
jurisdiction over the Company, other than the NYSE MKT and DTC; and (ii) does
not and will not constitute or result in a breach, violation or default under
any note, bond, mortgage, deed, indenture, lien, instrument, contract,
agreement, lease or license, whether written or oral, express or implied, or
with the certificate of incorporation or bylaws of the Company, or any statute,
law, ordinance, decree, order, injunction, rule, directive, judgment or
regulation of any court, administrative or regulatory body, governmental
authority, arbitrator, mediator or similar body on the part of the Company or on
the part of any other party thereto or cause the acceleration or termination of
any obligation or right of the Company or any other party thereto, except for
such breaches, violations or defaults which would not reasonably be expected to,
singly or in the aggregate, result in a Material Adverse Effect (as defined
above) on the ability of the Company to perform its obligations hereunder.

 

5

 

 

Section 3.2           Valid and Enforceable Agreement; Authorization.  This
Agreement has been duly executed and delivered by the Company and constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except that such enforcement may be
subject to (a) bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting or relating to enforcement of creditors’ rights
generally, and (b) general principles of equity.

 

Section 3.3           Valid Issuance of the Exchange Shares.  The Exchange
Shares, when issued and delivered in accordance with the terms and for the
consideration set forth in this Agreement, will be validly issued, fully paid
and non-assessable and free of restrictions on transfer (other than restrictions
on transfer under applicable federal and state securities laws) and liens or
encumbrances created by or imposed by the Holder. Assuming the accuracy of the
representations of the Holder in Article II of this Agreement, the Exchange
Shares will be issued in compliance in all material respects with all applicable
federal and state securities laws. The Company has a sufficient number of
authorized and unissued shares of Common Stock to consummate the Exchange.

 

Section 3.4            Disclosure. On or before the open of regular trading on
the New York Stock Exchange on December 12, 2014, the Company shall issue a
publicly available press release or file with the Commission a Current Report on
Form 8-K disclosing the Exchange and other non-public material matters, if any,
that have been disclosed to the Holder by the Company or its advisers in
connection with the Exchange (to the extent not previously publicly disclosed).
Without the prior written consent of the Holder, the Company shall not disclose
the name of the Holder in any filing, announcement, release or otherwise in
connection with this Agreement, unless such disclosure is requested or required
by applicable law, rule regulation or legal process.

 

ARTICLE IV

Miscellaneous Provisions

 

Section 4.1           Survival of Representations and Warranties.  The
agreements of the Company, as set forth herein, and the respective
representations and warranties of Holder and the Company as set forth herein in
Articles 2 and 3, respectively, shall survive the Closing Date.

 

Section 4.2           Notice.  Any notice provided for in this Agreement shall
be in writing and shall be either personally delivered, or mailed first class
mail (postage prepaid) with return receipt requested or sent by reputable
overnight courier service (charges prepaid):

 

(a)          if to the Holder, at its address as follows:

 



                 



 

6

 

 

(b)          If to the Company, at its address, as follows:

 

Emerald Oil, Inc.
1600 Broadway, Suite 1360
Denver, Colorado 80202
Attention: General Counsel

 

Each party hereto by notice to the other party may designate additional or
different addresses for subsequent notices or communications. All notices and
communications will be deemed to have been duly given: at the time delivered by
hand, if personally delivered; five business days after being deposited in the
mail, postage prepaid, if mailed; when receipt acknowledged, if transmitted by
facsimile; and the next business day after timely delivery to the courier, if
sent by overnight air courier guaranteeing next day delivery.

 

Section 4.3           Entire Agreement.  This Agreement and the other documents
and agreements executed in connection with the Exchange embody the entire
agreement and understanding of the parties hereto with respect to the subject
matter hereof and supersede all prior and contemporaneous oral or written
agreements, representations, warranties, contracts, correspondence,
conversations, memoranda and understandings between or among the parties or any
of their agents, representatives or affiliates relative to such subject matter,
including, without limitation, any term sheets, emails or draft documents.

 

Section 4.4           Assignment; Binding Agreement.  This Agreement and the
various rights and obligations arising hereunder shall inure to the benefit of
and be binding upon the parties hereto and their successors and assigns.

 

Section 4.5           Counterparts.  This Agreement may be executed in multiple
counterparts, and on separate counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument. Any counterpart or other signature hereupon delivered by facsimile
shall be deemed for all purposes as constituting good and valid execution and
delivery of this Agreement by such party.

 

Section 4.6           Remedies Cumulative.  Except as otherwise provided herein,
all rights and remedies of the parties under this Agreement are cumulative and
without prejudice to any other rights or remedies available at law.

 

Section 4.7           Governing Law.  This Agreement shall in all respects be
construed in accordance with and governed by the substantive laws of the State
of New York, without reference to its conflicts of law rules.  Any right to
trial by jury with respect to any action or proceeding arising in connection
with this Agreement is hereby waived by the parties hereto.  The Company and the
Holder agree that any suit or proceeding arising in respect of this Agreement
will be tried exclusively in the U.S. District Court for the Southern District
of New York, and the Company and the Holder agree to submit to the jurisdiction
of, and to venue in, such court.

 

7

 

 

Section 4.8           No Third Party Beneficiaries or Other Rights.  Nothing
herein shall grant to or create in any person not a party hereto, or any such
person’s dependents or heirs, any right to any benefits hereunder, and no such
party shall be entitled to sue any party to this Agreement with respect thereto.

 

Section 4.9           Waiver; Consent.  This Agreement may not be changed,
amended, terminated, augmented, rescinded or discharged (other than in
accordance with its terms), in whole or in part, except by a writing executed by
the parties hereto. No waiver of any of the provisions or conditions of this
Agreement or any of the rights of a party hereto shall be effective or binding
unless such waiver shall be in writing and signed by the party claimed to have
given or consented thereto. Except to the extent otherwise agreed in writing, no
waiver of any term, condition or other provision of this Agreement, or any
breach thereof shall be deemed to be a waiver of any other term, condition or
provision or any breach thereof, or any subsequent breach of the same term,
condition or provision, nor shall any forbearance to seek a remedy for any
noncompliance or breach be deemed to be a waiver of a party’s rights and
remedies with respect to such noncompliance or breach.

 

Section 4.10         Word Meanings.  The words such as “herein,” “hereinafter,”
“hereof” and “hereunder” refer to this Agreement as a whole and not merely to a
subdivision in which such words appear unless the context otherwise requires.
The singular shall include the plural, and vice versa, unless the context
otherwise requires. The masculine shall include the feminine and neuter, and
vice versa, unless the context otherwise requires.

 

Section 4.11         No Broker.  Neither party has engaged any third party as
broker or finder or incurred or become obligated to pay any broker’s commission
or finder’s fee in connection with the transactions contemplated by this
Agreement other than such fees and expenses for which that particular party
shall be solely responsible.

 

Section 4.12         Further Assurances.  The Holder and the Company each hereby
agree to execute and deliver, or cause to be executed and delivered, such other
documents, instruments and agreements, and take such other actions, as either
party may reasonably request in connection with the transactions contemplated by
this Agreement.

 

Section 4.13         Costs and Expenses.  The Holder and the Company shall each
pay their own respective costs and expenses incurred in connection with the
negotiation, preparation, execution and performance of this Agreement,
including, but not limited to, attorneys’ fees.

 

Section 4.14         Headings.  The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

 

Section 4.15         Severability. If any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.

 

[the remainder of this page is intentionally left blank]

 

8

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

  HOLDER:         By:     Name:     Title:  

 

  EMERALD OIL, INC.         By:     Name:     Title:  

 

Signature Page to Exchange Agreement

 

9

 